ORDER

PER CURIAM.
Mother appeals the dismissal of her motion to cite father for contempt for failure to pay child support. We affirm. The judgment of the trial court is supported by substantial *42evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).